WESTERFIELD, J.
This is a suit by a former employee for six weeks’ salary at the rate of $35 per week, or the sum of $210. Plaintiff asserts that the defendant employed him for a period of six months, and discharged him without cause six weeks before the expiration of the term of the contract. Defendant admits the employment, but denies any specific term. The trial court, after hearing the evidence, concluded that plaintiff had failed to establish the contract of employment sued on and, consequently, denied recovery.
We are unable to say, from our examination of the record, that the court was in error in thus disposing of the issue of fact presented.
For the reasons assigned, the judgment appealed from is affirmed.